Citation Nr: 0935007	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-09 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a skin condition, to 
include as secondary to herbicide and cold weather exposure. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which determined the Veteran did not 
submit new and material evidence sufficient to reopen the 
claim of entitlement to service connection for bilateral 
lower extremity dermatitis with overlying acute cellulitis, 
claimed as a skin condition secondary to herbicide exposure.  

The issue on appeal has been recharacterized as it appears on 
the cover page of the instant decision.

The Veteran presented testimony before the Board in May 2008.  
The transcript has been associated with the claims folder.

The matter was previously before the Board in August 2008, 
wherein the Board reopened the claim for a skin condition and 
remanded the de novo claim for benefits for further 
development and adjudication.  However, the matter is still 
not ready for appellate disposition.  Therefore, the appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted in the Introduction, the matter was previously 
before the Board in August 2008.  At that time, the Board 
determined that additional notice and evidentiary development 
was necessary.  As the remand orders of the Board were not 
complied with, further remand is mandated due to the RO's 
failure to follow the directives in the Board's remand.  
Stegall v. West, 11 Vet. App. 268 (1998). 

In this regard, the Board instructed the RO to obtain records 
from the Albany VA Medical Center (VAMC) dated in 1971.  All 
responses for the requests for records were to be clearly 
documented in the claims file.  (Emphasis added).  The RO 
sent the request for records in October 2008 and specifically 
instructed the VAMC to send a negative reply if there were no 
records found.  The VAMC simply attached a cover letter to 
the request and indicated that a "copy of the information 
requested was enclosed"; however, records received were 
dated between 1981 and 1996 and there was no indication as to 
whether records dated prior to that date existed.  

While the Board might ordinarily assume that such records do 
not exist, records provided by the Social Security 
Administration (SSA) contain records from the Albany VAMC 
dated in 1975.  This raises a question as whether there are 
in fact records dated prior to 1981, specifically 1971, as 
testified to by the Veteran in May 2008.  Upon Remand, the RO 
should once again request records from the Albany VAMC dated 
in 1971, with specific instructions as to their reply as 
delineated in the numbered paragraphs below.  38 C.F.R. 
§ 3.159(c)(2).

In the August 2008 Remand instructions, the RO was instructed 
to obtain an opinion from a VA examiner as to whether it was 
at least as likely as not that any currently diagnosed skin 
condition was related to the Veteran's period of military 
service, specifically herbicide exposure.  While a favorable 
opinion was rendered, it was based on the Veteran's cold 
weather exposure, which, to date, has not been verified nor 
previously alleged.  The Board would additionally note that 
no rationale was provided.  As noted in the prior remand, the 
Veteran alleged that his skin condition was based on his 
exposure to herbicides while stationed in Vietnam.  It is 
only recently that the Veteran has alleged cold weather 
exposure.  

Upon Remand, an addendum opinion must be sought.  The 
examiner who performed the October 2008 VA examination, must 
be asked to first address the question initially proposed, 
i.e. whether a skin condition was due to herbicide exposure.  
After, attempts have been made to verify cold weather 
exposure, as will be explained in greater detail below, the 
examiner will then be asked to either confirm or amend his 
previous opinion.  The specific questions are set forth in 
the numbered paragraphs below.

Prior to obtaining any addendum opinion, the RO must contact 
the Veteran and asked that he provide the specific dates and 
units of assignment for the claimed cold weather exposure.  
The RO must additionally obtain the Veteran's service 
personnel records.  Thereafter, as indicated above, the RO 
should obtain an addendum VA medical opinion.  38 C.F.R. 
§ 3.159(c)(1), (2).

Ongoing VA medical records pertinent to the issue dated after 
October 2008 should also be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, this case must again be remanded to effectuate 
the evidentiary development necessary to fully and fairly 
adjudicate the Veteran's claim.  The RO is directed to the 
specific development instructions delineated in the numbered 
paragraphs below.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the Veteran's 
claims file, and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002) are fully complied with 
and satisfied with respect to claim of 
entitlement to service connection for a 
skin condition, to include as secondary to 
herbicide and cold weather exposure.  

2.  The RO should also give the Veteran an 
opportunity to present information and/or 
evidence pertinent to the allegation that 
his currently diagnosed skin condition is 
the result of cold weather exposure in 
service.  Specifically, the Veteran is to 
provide the dates and units of assignment 
for the alleged exposure.  

3.  The RO must obtain the Veteran's 
service personnel records from the 
appropriate records depository.  All 
requests for records must be clearly 
documented in the claims folder. 

4.  If confirmed, the RO must prepare a 
summary of the Veteran's cold weather 
exposure.  This summary must be provided 
to the VA examiner prior to the rendering 
of any addendum opinion.  If the cold 
weather exposure is not confirmed, the RO 
should so notify the VA examiner in a 
summary.  

5.  The RO should seek to obtain any 
records of treatment received by the 
Veteran from the Albany VAMC dated between 
1971 and 1981.  The Albany VAMC must be 
specifically instructed to indicate whether 
such records exist.  If the VAMC fails to 
give the requested information, the RO must 
at a minimum send a second request (or as 
many as necessary) to obtain either the 
requested records or negative reply, 
whichever is applicable.  All information, 
which is not duplicative of evidence 
already received, should be associated with 
the claims file.  

6.  The RO should seek to obtain any 
ongoing treatment records of the Veteran 
from the Albany VAMC dated after October 
2008.  All information, which is not 
duplicative of evidence already received, 
should be associated with the claims file.  
All requests for records and their 
responses should be clearly delineated in 
the claims folder.

7.  Once the development above has been 
completed, the RO should contact the 
examiner who performed the October 30, 
2008, VA examination at the Buffalo VAMC, 
for the purpose of obtaining an addendum 
opinion.  If the examiner is unavailable, 
the addendum opinion must be sought from a 
similarly qualified provider.  The claims 
folder and a copy of this Remand must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  

The examiner should state whether the 
veteran has a current skin problem, 
including currently diagnosed tinea 
corpus, that is at least as likely as not 
(50 percent probability or greater) 
related to: (1) exposure to an herbicide 
agent, which the Veteran is presumed to 
have been exposed to during his Vietnam 
service; (2) cold weather exposure, only 
if such exposure is confirmed; and (3) any 
aspect of the Veteran's period of active 
military service, to include the diagnosis 
of tinea corporis in September 1968.  The 
examiner must supply a rationale for any 
opinions expressed.  

8.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

